142 Ga. App. 9 (1977)
235 S.E.2d 41
OFT
v.
SIMS.
53593.
Court of Appeals of Georgia.
Argued February 28, 1977.
Decided April 14, 1977.
Brown, Harriss, Hartman & Ruskaup, Don L. Hartman, for appellant.
Gary Sims, pro se.
BELL, Chief Judge.
Claimant employed to feed and milk cows was injured while lifting bags of feed. The raw milk obtained from the dairy operation was marketed to a large milk processing company. The board of workmen's compensation found claimant to be a "farm laborer" and denied the claim as our Workmen's Compensation Act does not apply to "farm laborers." Held:
Code § 114-107. The term "farm laborers" must be given its ordinary signification, and it signifies the cultivation of agricultural crops. Pridgen v. Murphy, 44 Ga. App. 147 (160 S.E. 701). Dairying is defined by Webster as a branch or department of agriculture concerned with the production of milk. Claimant was a farm laborer and his claim was correctly denied.
Judgment affirmed. McMurray and Smith, JJ., concur.